Citation Nr: 1017144	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  03-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
April 1967.  

This matter comes before the Board f Veterans' Appeals 
(Board) on appeal from a rating decision of the Jackson, 
Mississippi, department of veterans Affairs (VA) Regional 
Office (RO), which denied the petition to reopen the claim 
for service connection for an acquired psychiatric disorder.  
The Board granted the petition to reopen the claim and 
remanded the instant claim for further development.  The 
Board now decides the claim on a de novo basis.  

In November 2004, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran had an anxiety disorder prior to entering 
active duty and it increased in severity during his active 
service.

2.  An acquired psychiatric disorder (anxiety disorder) is 
attributable to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder clearly and unmistakably 
preexisted the Veteran's active duty and was aggravated by 
such service, and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009).

2.  Giving the Veteran the benefit of the doubt, a 
preexisting acquired psychiatric disorder was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  

The Veteran claims that he was hospitalized in service when 
he became nervous after he was stationed on a ship that had 
no working guns.  He related that he has had anxiety since 
that time.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See  Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions." Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a 
finding that clear and unmistakable evidence showed that an 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
See 38 C.F.R. § 3.304 (b).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Before these above cited precedent opinions, VAOPGCPREC 3- 
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre- 
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b)  Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare- ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  If the Board 
finds that there is clear and unmistakable evidence that the 
Veteran's anxiety disorder preexisted service, the Board must 
then determine whether there is clear and unmistakable 
evidence that the preexisting anxiety disorder was not "made 
worse" or aggravated in service such that the presumption of 
soundness has been rebutted.    

In this case, the medical evidence shows that on a 
November 1965 enlistment examination, the Veteran was found 
to be psychiatrically normal on clinical evaluation.  In a 
November 1965 Report of Medical History completed in 
connection with his enlistment examination, when asked if you 
ever had or have you now nervous trouble of any sort, the 
Veteran replied "yes." The physician's statement 
elaborating on all pertinent data indicated "nervous-mild."  

In February 1967, the Veteran was ordered to see the Medical 
Officer.  It was indicated that he was having difficulty 
adjusting to the Navy.  He was to return to the clinic in one 
week.  Two weeks later, pursuant to a Congressional inquiry, 
a request was made to admit the Veteran for a 
neuropsychiatric consultation.  A Medical Board was held.  It 
was indicated that the Veteran's senator was contacted by the 
Veteran's mother regarding his poor physical and nervous 
condition.  He was hospitalized for diagnosis, treatment and 
disposition.  On admission, he was described as a tall, 
emaciated male.  The general physical and neurological 
examinations were otherwise normal.  He was transferred to 
the neuropsychiatric service.  On mental status examination, 
anxiety and depression were evident.  He related clingingly, 
talking at great length.  Defenses of reaction formation and 
somatization of affect were extensively used.  There was no 
overt indication of psychosis or brain syndrome.  Sensorium 
was clear and intellect was intact.  He related that he had 
tried several times to enlist in the Navy but was turned down 
because he was underweight.  After he passed the Army 
physical, the Navy agreed to accept him.  He indicated that 
he tried to like the Navy but could not.  Four months after 
enlistment, he sought out a chaplain for help and "broke 
down" and cried at length.  He was encouraged and tried 
thereafter to bear his anxiety and depression, but he became 
increasingly tense, anxious, restless, irritable, depressed, 
tearful, and anorexic.  He stated that he was unable to get 
along with other men, felt unappreciated for his efforts, and 
that the Navy was draining him of his energy.  He had been 
fearful of people who had threatened him, and furious with 
someone who made deprecatory and sexual remarks about his 
mother.  During his hospitalization, he was placed on Librium 
and multivitamins, daily.  His appetite improved.  He formed 
a positive, dependent relationship with his physician and 
seemed much less depressed and anxious.  A diagnosis was 
established as passive-dependent personality with anxiety and 
depression, existed prior to entry, not aggravated by 
service, manifested by anxiety, depression, homesickness, 
insomnia, persistent enuresis, reaction formation and 
somatization; minimal stress of routine duty; marked 
predisposition with mother's anxiety and his multiple 
neuropathic traits and underweight; marked impairment for 
further military service.  He appeared before the medical 
board which concurred with the above diagnoses and findings.  
He was medically boarded and discharged from service.  

After service, a February 1967 medical statement was received 
by VA from O.Z.C., MD.  Dr. C indicated that he treated the 
Veteran in August 1963 for bronchitis and he was hospitalized 
for 12 days.  He was again treated for bronchitis in 
September 1965 for bronchitis and hospitalized for 9 days.  
These were the only two times he was treated by Dr. C and 
according to the physician, he did not manifest symptoms of 
emotional instability.  

In July 2001, the Veteran underwent a psychological 
evaluation for Disability Determination Services in 
connection with a claim for Social Security disability 
benefits.  The diagnostic impression was major depression 
without psychosis and anxiety disorder.  

VA outpatient treatment records from February 2002 to 
June 2002 were associated with the claims folder and 
reviewed.  The Veteran was seen at the VA Mental Health 
Clinic during this time.  He related that he had no mental 
health treatment prior to service.  He gave a history of 
several months inpatient psychiatric treatment in service for 
treatment of "nervousness and depression."  He was 
discharged from the hospital and service.  He related that he 
drank alcohol for over 15years, and attributed this to his 
mental illness.  He was prescribed many medications that he 
could not recall, but stated they were all provided by his 
family practitioner or heart specialist, he had not seen a 
psychiatrist since service.  The diagnostic impression was 
anxiety and depression.  

In June 2003, the Veteran testified at a RO hearing before a 
hearing officer at the RO.  He testified that he was in 
receipt of Social Security disability benefits and that he 
had not worked since 2000, he believed, because of his open 
heart surgery.  He stated that he was also found to have a 
mental condition.  He related his fear and nervousness in 
service.  He testified that he believed that he was being 
sent to Vietnam on a ship that had no working guns and that 
they would be defenseless.  He related a change in behavior, 
he was evaluated, and medically boarded from service.  

VA outpatient treatment records from April 2003 to 
September 2009 were obtained and associated with the claims 
folder.  These records show ongoing treatment for an acquired 
psychiatric disorder.  

The Veteran testified at a videoconference hearing before the 
undersigned Acting VLJ in November 2004.  He  provided 
essentially the same testimony as he had before his RO 
hearing in June 2003.  He testified about his psychiatric 
hospitalization in service and that he was medically 
discharged from the Navy.  

The Veteran underwent a VA psychiatric examination in 
October 2009.  He joined the service in 1965 and was 
discharged in 1967.  He was hospitalized for a psychiatric 
evaluation at the request of his senator, after the Veteran's 
mother contacted the senator about his poor physical and 
psychiatric condition.  He was psychiatrically diagnosed with 
passive-dependent personality disorder, with anxiety and 
depression.  The medical board reported his diagnosis was not 
aggravated by service and manifested anxiety, depression, 
homesickness, insomnia, persistent enuresis, reaction 
formation, and somatization.  He was also noted to be 
underweight.  His medical board indicated that he manifested 
a personality disorder which rendered him unsuitable for 
further service in the Navy.  There was no disciplinary 
action pending from the Board.  Despite this medical 
boarding, he was given an honorable discharge.  He also 
reported prior to being hospitalized in service, he had gone 
to the chaplain for help and "broke down" and cried.  He 
was having difficulty getting along with others and  
experiencing anxiety and depression.  He also reported before 
being hospitalized, he was playing music in a band where his 
ship was docked. He was playing music and one evening, a man 
came in and pulled a knife on him.  He panicked and started 
carrying a weapon and began having nightmares three nights a 
week.  He went to discuss this with the chaplain and ended up 
in the hospital.  Prior to this, he had gone home on leave 
and his parents said he was an "emotional wreck," extremely 
anxious, depressed and having dreams.  He stated that he was 
"good enough to pass the physical and get into the Navy."  
The medical board provided the aforementioned diagnoses and 
also noted that he had a predisposition with his mother 
having anxiety.  He reported he stayed hospitalized until his 
discharge.  

The Veteran described at times he felt depressed when he 
looked at himself and what he had not accomplished in life.  
He occasionally felt anxious knowing he wanted to achieve 
something he could not do. He felt restless and felt suicidal 
ideation two to three times a month.  He reported that he 
continued to have problems with anger and that he continued 
to have dreams on a regular basis.  He described himself as a 
"people person" but could not go out and do things as he 
used to, so he now isolated himself.  He stated that he did 
feel close to his family.  He reported that his mind raced 
and his attention was not as good as it used to be.  He 
occasionally drank and reported that he used to have problems 
with alcohol and drugs in the past.  He stated that he used 
to see a VA examiner in the past and recently saw him in 
September 2009.  The VA examiner's note indicated he had not 
seen the Veteran in three years.  The Veteran had still been 
experiencing free floating anxiety, depression with fleeting 
suicidal ideation, and impaired sleep with dreams.  He had 
been on Paxil in the past.  His Trazodone was increased and 
he restarted Paroxetine.  

The assessment showed that the Veteran appeared to meet the 
criteria for a diagnosis of anxiety disorder, not otherwise 
specified.  He reported both depressive and anxious feelings.  
He had a history of temper issues.  He also described 
fleeting suicidal  ideation a couple of times a month.  He 
described homicidal thoughts when he got angry.  He described 
daily fatigue and a lowered energy level.  Psychomotor 
activity was mildly lowered.  He had mild issues with 
concentration and ongoing nightmares and dreams.  He had 
significant health issues that likely related to his mood 
state.  While he did appear to have a history of diagnoses of 
generalized anxiety and major depressive disorder, according 
to his VA records, he did not appear, according to the 
examiner, to be experiencing full blown generalized anxiety 
disorder or major depressive disorder at the current time.  
Additionally, with his multiple medical issues that were 
often known to lead to mood disorder, it was difficult to 
determine the degree to which his current symptomatology was 
related to his current physical issues versus a preexisting 
anxiety disorder that was noted during service.  From his 
records, according to the examiner, it did appear he suffered 
with anxiety and depression during service.  His medical 
board indicated a personality disorder that was not obvious 
at the time of the examination.  Additionally, the examiner 
stated the DSM-IV no longer diagnosed passive-dependent 
personality disorder.  This was apparently from the DSM-III.  
The examiner stated that passive-dependent personality 
disorder was not well described in the Veteran's records.  A 
passive-dependent personality would be characterized by a 
lack of self-confidence and self-reliance and consequence 
surrender to and dependence on others to take responsibility 
for major areas of one's life.  He was noted in the medical 
board to be experiencing tension and anxiousness, 
restlessness, irritability, depression, tearfulness, and 
anorexia.  He felt he could not get along with other men and 
felt unappreciated for his efforts,  He was noted to state 
the Navy was draining him of his energy.  He was also noted 
to remark about people who had threatened him, and he was 
angered about someone who had derogatory remarks about his 
mother.  His mother described the Veteran as having problems 
with anxiety, nail-biting, hot temper, nervousness, 
headaches, dizziness, insomnia, difficulty breathing, and 
enuresis.  He was also noted in his Medical Board Report to 
state he feared his father was overworking and injuring his 
health.  There seemed to be significant anxiety noted, 
however, the only diagnosis given in the Medical Board Report 
was a passive-dependent personality disorder that appeared to 
be more inferred rather than verified by diagnostic 
description.  

The examiner stated on the other hand, the Veteran's entrance 
examination or Report of Medical History entering the Navy on 
November 8, 1965, did report a previous history of mild 
nervousness.  Therefore, there did appear to be some 
premorbid issues with anxiety.  He had a history of drug use 
and heavy drinking with his life as a musician.  It was 
likely that he was self-medicating with these substances.  
Nevertheless, he denied any remission in his symptoms since 
his time in the Navy.  The diagnoses were anxiety disorder, 
not otherwise specified, associated with a premorbid history 
of nervousness and more recent medical problems and deferred: 
history of a passive dependent personality disorder.  In the 
examiner's opinion it appeared that the Veteran did have a 
significant history of anxiety that was premorbid to the 
Navy.  His Medical Board did not definitively state the 
diagnostic points for passive-dependent personality.  
Nevertheless, he was given a discharge and found unsuitable 
related to an Axis II disorder.  At the time of the 
examination, he did not appear to present with an Axis II 
disorder, however, these types of disorders often dissipate 
as one ages and there are hormonal shifts.  Nevertheless, 
there was a history of anxiety and nervousness in the 
Veteran's life that appeared to be premorbid to the Navy.  
This being said, according to the examiner, he was accepted 
into the Navy.  Throughout his life, he denied mental health 
treatment until a few years ago when he started seeing his VA 
examiner.  His VA examiner stated that he had not seen the 
Veteran in 3 years.  The Veteran did have several community 
doctors and had multiple health issues.  He did not report 
mental health history during his working career.  Therefore, 
according to this examiner, it was less likely than not that 
his service in the military had a direct correlation to his 
current anxiety disorder, not otherwise specified.  However, 
his anxiety appeared to have been exacerbated in the Navy to 
some extent.  This examiner also stated that although the 
Veteran's VA examiner diagnosed the Veteran with generalized 
anxiety disorder and a major depressive disorder, she felt 
that at the current time, the Veteran did not meet the full 
criteria  to either of these diagnoses.  Also, due to his 
medical issues, which likely contribute to his anxiety 
currently, a diagnosis of anxiety disorder, not otherwise 
specified was given.  

Based on statements that it was less likely than not that the 
Veteran's service in the military had a direct correlation to 
his current anxiety disorder, not otherwise specified, and 
another statement that the Veteran's anxiety appeared to have 
been exacerbated in the Navy to some extent, the RO found the 
two statements contradictory and asked the examiner to 
provide an addendum.  The RO requested the examiner to 
clarify whether she was stating that the symptoms the Veteran 
experienced in the Navy were or were not related to his 
currently diagnosed anxiety disorder not otherwise specified.  
If the examiner's opinion was that the Veteran's current 
symptoms were exacerbated (aggravated) by his service, the 
examiner would need to tell if the condition was permanently 
worsened by service or whether it was considered a natural 
progression of the disorder.  

An addendum was provided to the Veteran's October 2009 VA 
psychiatric examination.  The examiner stated that according 
to the Veteran's records, it appeared that he suffered with 
anxiety or nervousness prior to his service in the Navy.  Due 
to his premorbid nervousness, the provider indicated his 
anxiety was less likely than not a result of his military 
service.  However, he noted that this issue did not prevent 
the Veteran from joining, and that it appeared his 
experiences in the Navy had exacerbated his problems with 
anxiety.   His anxiety increased after his reported attack 
and he was hospitalized.  The Veteran denied any significant 
remission over time.  In the examiner's opinion, the 
Veteran's anxiety was not permanently worsened by the 
military.  It appeared that he did function well enough to be 
employed at Ingall's Shipyard until his medical retirement.  
He did continue playing his music, which likely was a means 
to reduce his anxiety.  He also drank heavily, which was 
likely a means of self-medicating.  His anxiety appeared to 
have been spurred by an underlying personality disorder, 
which was characterological in nature, and was diagnosed at 
the time of his inpatient stay while in the Navy.  The 
definition of a personality disorder incorporates poor coping 
skills and a level of immaturity that will often manifest 
acutely through anxiety and /or depression.  Overall, in the 
examiner's opinion, while the Veteran's anxiety appeared 
aggravated while he was in the Navy, it did not appear his 
anxiety was permanently worsened by his being in the Navy.  
His current level of anxiety appeared a combination of a 
natural progression of the disorder, without a great deal of 
treatment until later in life.  

The medical evidence shows that the Veteran had anxiety (or 
nervousness) prior to service.  Although he was 
psychiatrically diagnosed as clinically normal upon entrance 
examination, his Report of Medical History indicated that he 
was nervous-mild.  A medical examiner who provided an 
October 2009 opinion in this case, stated that the medical 
evidence showed that the Veteran had a premorbid anxiety that 
existed prior to service.  The Board is not entirely 
convinced that this opinion meets the requirement of clear 
and unmistakable evidence to rebut the presumption of 
soundness.  The examiner only stated that the Veteran 
"appeared" to have premorbid issues with anxiety, and that 
it was "less likely" that his anxiety was caused by his 
military service.  No reference was made to Dr. C's 1967 
letter, which indicated that the Veteran had no history of 
psychiatric problems prior to service.

Assuming arguendo that a psychiatric disorder is shown to 
have preexisted service, the Veteran's claim for service 
connection would still succeed.  Again, a disability that 
preexisted service will be considered to have been aggravated 
by military service if there is an increase in disability, 
unless the increase is shown to have been from the natural 
progression of the disease.  The Veteran's anxiety disorder 
was aggravated (worsened) by service.  

As noted, the Veteran initially entered service in 
November 1965, and claims that four months later, he saw a 
chaplain for help and broke down.  He was encouraged and 
tried to bear his anxiety and depression according to the 
Medical Board.  However, it was nearly one year later, and on 
the request of his mother via her senator, the Veteran was 
found to need evaluation for his psychiatric concerns.  
Although he was diagnosed in service with a passive-dependent 
personality disorder, which is not considered a disease for 
service connection purposes (See 38 C.F.R. § 3.303(c)), there 
seems to be some concerns by the October 2009 VA examiner 
whether the Veteran had a passive-dependent personality 
disorder.  What is clear is that whether he had anxiety 
disorder and depression or whether he had an anxiety disorder 
spurred by an underlying personality disorder, he did have an 
anxiety disorder that preexisted service and which he 
continues to have to date.  This anxiety disorder, which did 
not prevent him from entrance into the Navy, did worsen after 
he was reportedly threatened (or attacked) by a man with a 
knife and after his mother's intervention.  He was ultimately 
hospitalized.  The Veteran himself, has denied any periods of 
significant remission in his symptoms over time.  As to 
aggravation, temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service. Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

The October 2009 VA examiner stated that although the 
Veteran's anxiety appeared aggravated in the Navy, there did 
not appear to be any permanent worsening of the condition by 
his Navy service.  However, 38 C.F.R. § 3.306 does not 
require that the worsening of the disability be permanent, 
only that the increase in disability during service not be 
due to the natural progression of the disease.  The 
October 2009 examiner's opinion clearly stated that the 
Veteran's military service had exacerbated his preexisting 
anxiety, and that the current level of anxiety appeared to be 
a "combination" of a natural progression of the disorder, 
without a great deal of treatment until later in life.  This 
statement as to the progression of the anxiety disorder is 
not clear.  The examiner does make clear that the current 
level of anxiety appears to be a combination of the natural 
progression of the disorder and something else.  His previous 
statements indicate that the Veteran's active service was 
also a factor.  

The Board's finding must relate to whether the increase in 
disability in service was due to the natural progression of 
the disorder.  There is no evidence that the progression that 
occurred in service was due to the natural progression of the 
disease and without influence of the Veteran's active 
service.  Indeed, it is quite apparent that the Veteran's 
psychiatric disorder was relatively quiescent at the time he 
entered active service.  It is also clear that the 
psychiatric disorder increased in severity shortly after 
enlistment.  However, no explanation/rationale was provided 
to explain how the increase was due to the natural 
progression of the disability.  This is particularly 
troubling because of the examiner's intimation that the 
increase was caused by a combination of factors.  Since the 
Veteran's anxiety disorder was arguably found to preexist 
service and was also found to have worsened in service, and 
there was no inservice worsening caused by the natural 
progression of the disease, resolving all doubt in the 
Veteran's favor, service connection for an acquired 
psychiatric disorder (anxiety disorder and/or depression) is 
warranted.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted 



____________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


